Appeal Ordered Withdrawn and Opinion issued October 21,1999




                                            In The

                                   tottrt nf Appeals
                       Jfltftlj ^tatrttt nf teas at Dallas
                                     No. 05-97-01407-CR



                             ALLAN W. MCINTOSH, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 282nd District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F96-53553-LS


                               OPINION PER CURIAM
                Before ChiefJustice Thomas andJustices Kinkeade and O'Neill

       Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).
                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47